DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-4, 6-16, and 18-20, and the cancellation of claims 5 and 17 filed December 24, 2020.  After further review of the claims and the prior art, it has been determined that the Velicanin reference can be applied to the limitations of claim 17, which were incorporated into claim 13 in applicant’s amendments.  The new interpretations of the Velicanin reference are set forth below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on September 17, 2015. It is noted, however, that applicant has not filed a certified copy of the DE 102015115673.3 application as required by 37 CFR 1.55.  Applicant has provided a certified copy of the DE 1020150117780.5 application, but not the DE 102015115673.3 application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
Claims 1, 6-8, 10, and 13 are objected to because of the following informalities:  
In regards to claim 1, line 13, the phrase “at least one guide element translatably disposed” should be changed to “at least one guide element having at least a portion translatably disposed,” and in line 15, the word “and” should be inserted after the phrase “the at least one operating lever.”
In regards to claim 6, lines 2 and 3, the phrase “the at least one operating lever” should be changed to “the first axle.”
In regards to claim 7, lines 2 and 3, the phrase “the at least one operating lever” should be changed to “the first axle.”
In regards to claim 8, the claim should read as follows after the preamble: “wherein the electric motor is coupled to at least one eccentric element that moves the at least one operating lever and the at least one actuating lever.”  This language is related to the rejection of claim 8 under 35 U.S.C. 112(b), set forth below, and to ensure that the language of claim 8 is consistent with the language of claim 1.
In regards to claim 10, the claim should read as follows after the preamble: “wherein the at least a portion of the at least one guide element comprises a guide pin that is translatably disposed within the recess of the at least one operating lever.”
In regards to claim 13, line 10, the phrase “translatably disposed” should be changed to “at least a portion of said at least one guide element is translatably disposed,” and in line 14, the phrase “and move” should be changed to “to move.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In regards to claim 1, lines 13-15, the claim language suggests that the entirety of the at least one guide element is translatably disposed within the recess of the at least one operating lever, when it is understood from the specification that the at least one guide element 29 and 31 includes at least a portion or at least one pin (Paragraph 27 of the specification) that is translatably disposed within the recess.  The claim will be examined as supported by the specification.  See objections to claims 1 and 10 above.
In regards to claims 6 and 7, there is no antecedent basis in claim 1 for the at least one operating lever to slide, as suggested by the language of claims 6 and 7.  Claim 1 sets forth that the first axle slides, and therefore, the claims will be examined as reciting that the first axle slides.  See claim objections above.
In regards to claim 8, it is unclear how the electric motor includes the at least one eccentric element, when it is understood from the specification that the electric motor is coupled to the at least one eccentric element and will be examined as such.  See claim objection above.
In regards to claim 13, lines 9 and 10
In regards to claim 16, it is unclear how the claim further limits claim 13 since claim 13 now recites that at least a portion (see rejection in Paragraph 10 above) of the at least one guide element is translatably disposed within the recess of the at least one operating lever.  Claim 16 is broader than claim 13, and it is suggested that claim 16 be cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velicanin (WO 2015/043705 A1) (The English equivalent US Pub. No. 2016/0222705 will also be referred in the rejections below).
In regards to claim 1, Velicanin discloses a handle device for a motor vehicle having a door lock (Paragraph 48 of the English equivalent), the handle device comprising: a door handle 2 coupled to the door lock; at least one operating lever 40 that is supported so as to pivot about a first axle 31, the at least one operating lever including a recess 41; a support 1 for supporting the door handle; at least one actuating lever 10 for coupling the door handle to the support, wherein the at least one actuating lever is supported so as to pivot about a second axle 11; a first bearing section located on the support for supporting the at least one operating lever (section of support 1 having component 13, Figures 1-10); a second bearing section (section of support 1 for 
In regards to claim 2, Velicanin discloses that the at least one actuating lever is longer than the at least one operating lever (Figure 1).
In regards to claim 3, Velicanin discloses that the at least one actuating lever is twice as long as the at least one operating lever (Figure 1).
In regards to claim 4, Velicanin discloses that the at least one actuating lever is implemented as a separate part and is at least indirectly connected to the door handle (connected by pin 21, Figure 1).
In regards to claim 6, Velicanin discloses that the first bearing section has an actuation stop that serves to stop the sliding of the first axle when in the door handle is in an operating position (the lefthand end wall of groove 13 stops the sliding of the first axle by cooperating with pin 42 connected to the first axle, Figure 5).
In regards to claim 7, Velicanin discloses that the first bearing section has a rest stop that serves to stop the sliding of the first axle when the handle is in a rest position 
In regards to claim 8, Velicanin discloses that the electric motor is coupled to at least one eccentric element 30 (component 30 is eccentric because it is not just an elongated component, but includes portions 32 and 33) that moves the at least one operating lever and the at least one actuating lever (Figures 1-5).
In regards to claim 9, Velicanin discloses that the at least one eccentric element is coupled to the at least one guide element (Figures 1-5).
In regards to claim 10, Velicanin discloses that the at least a portion of the at least one guide element comprises a guide pin 22 that is translatably disposed within the recess of the at least one operating lever (Figures 1 and 2).
In regards to claim 11, Velicanin discloses that the at least one eccentric element has a cylindrical pin 33 that serves to drive the at least one actuating lever (drives the at least one actuating lever via components 2 and 20, Figures 1-5).
In regards to claims 12 and 20, Velicanin discloses that the door handle is arranged with an outer shell (portion of support 1 below reference character 2 in Figure 1) of a motor vehicle door of the motor vehicle when the door handle is in a rest position (Figure 1).
In regards to claims 13 and 16, Velicanin discloses a handle device for a motor vehicle having a door lock (Paragraph 48 of the English equivalent), the handle device comprising: a support 1; a door handle 2 movable relative to the support between a rest position (Figure 1) and an operating position (Figure 5); at least one operating lever 40 coupled to the door handle and including a recess 41; at least one actuating lever 10 
In regards to claim 14, Velicanin discloses that the support includes at least one bearing portion (portion of support 1 having groove 13, Figures 1-10) translatably coupled to the at least one actuating lever (coupled via other components of the device, Figures 1-5).
In regards to claim 15, Velicanin discloses that the at least one bearing portion includes at least one of an actuation stop (the lefthand end wall of groove 13 stops the sliding of the first axle by cooperating with pin 42 connected to the first axle, Figure 5) and a rest stop (the righthand end wall of groove 13 that stops the sliding of the first axle by cooperating with pin 42 connected to the first axle, Figure 2), the at least one of the actuation stop and the rest stop operable to inhibit movement of the at least one actuating lever relative to the support (via other components of the device, Figures 1-5).
In regards to claim 18
In regards to claim 19, Velicanin discloses that the at least one actuating lever is longer than the at least one operating lever (Figure 1).
Response to Arguments
As noted above, after further review of the claim language and the Velicanin reference, new interpretations of the Velicanin reference are applied to the claims above.
The examiner appreciates applicant’s amendments to the claims and specification, and therefore, the claim objections, drawing objections, specification objections, and rejections under 35 U.S.C. 112(b) set forth in the previous office action are withdrawn.
In light of applicant’s amendments to the claims and after further review of the claims, new claim objections, new drawing objections, and new rejections under 35 U.S.C. 112(b) are set forth above.
In regards to applicant’s remarks concerning the priority application DE 102015115673.3, applicant has provided a certified copy of the DE 1020150117780.5 application, but not the DE 102015115673.3 application.
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 23, 2021